DETAILED ACTION
This action is in response to applicant’s amendment received on September 22nd, 2022.
Claim Objections
Claims 1 and 14 are objected to because of the following informalities: Claim 1 lines 5-6 recites “… a surgical instrument …” and claim 14 lines 3-4 recites “… a surgical instrument …”. The examiner believes this amendment to the claims is unnecessary because the surgical instrument is discussed in the preamble of each claim and provides antecedent basis for the surgical instrument in the claim body.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3-5, 9-11, and 14-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Diamond (U.S. Patent 5,624,393).
	Diamond discloses a method of using a device comprising the steps of rotationally and axially adjusting an irrigation tube (12) disposed within an irrigation clip (16; column 2 lines 43-46) to a desired location (the surgeon axially and rotationally positions the irrigation tube relative to a surgical instrument to position the nozzle relative to the surgical instrument) and clamping the irrigation tube between a portion of the irrigation clip and a surgical instrument (see Figure 1) to inhibit further rotational and axial movement of the irrigation tube relative to the irrigation clip by snapping the irrigation clip onto the surgical instrument. Diamond further discloses the method inherently comprising telescopically sliding the irrigation tube and nozzle, i.e. irrigation tip, relative to the irrigation clip (the surgeon would inherently move the irrigation tube along the length of the instrument within the clip to help properly position the nozzle). Diamond further discloses the nozzle includes a slide stop the enlarged proximal end of the nozzle that inherently prevents telescopic sliding of the irrigation tube and nozzle with the proximal end of the nozzle engages the clip portion nearest the nozzle (see Figure 2). The clamping step further includes clamping the irrigation tube by deflecting a first proximal pair of arms and a second distal pair of arms onto the surgical instrument (see Figure 2). Diamond further discloses a method inherently comprising the step of lifting at least the proximal pair of arms or both pairs of arms to readjust the position of the irrigation tube relative to the surgical instrument and then reengaging the pairs of arms to the surgical instrument (column 2 lines 47-53; the surgeon would inherently unclip and reposition the device relative to the instrument to reposition the tube since the pairs of arms are designed to hold the clip in place). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Diamond (U.S. Patent 5,624,393) in view of Carlson (U.S. Patent 6,030,356).
	Diamond discloses a method as discussed above except for the method further comprising the step of manipulating a malleable irrigation tip of the irrigation tube. Carlson teaches a method of using a device comprising the steps of positioning an irrigation tube (15) within an irrigation clip (17) to a desired location and clamping the irrigation clamp to the surgical instrument, wherein the method further comprises the step of manipulating a malleable irrigation tip of the irrigation tube in order to precisely direct the flow of irrigation fluid (column 2 lines 40-43). It would have been obvious to one having ordinary skill in the art at the time the invention was made to perform the method of Diamond further comprising the step of manipulating a malleable irrigation tip of the irrigation tube in view of Carlson in order to precisely direct the flow of irrigation fluid. 
Allowable Subject Matter
Claims 2, 6-8, 13, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed September 22nd, 2022 have been fully considered but they are not persuasive. The application arguments that the Diamond reference does not disclose all the limitations of the independent claims is not persuasive. First, the applicant’s argument that the Diamond reference does not disclose “clamping the irrigation tube between a portion of the irrigation clip and the surgical instrument” is not persuasive. The term “clamp” is broadly defined as “to put or hold something firmly in position” (www.macmillandictionary.com) and the claim language is broad regarding which surfaces do the “clamping” and how the irrigation tube is positioned relative to the surfaces. The irrigation tube is clearly shown in the reference to be position between a portion of the irrigation clip, i.e. within the body of element 16, and the outer surface of a surgical instrument (11) as shown in Figures 1 and 3 of the Diamond reference. Second, the applicant’s argument that the Diamond reference fails to disclose the irrigation tube being inhibited from further rotational and axial displacement relative to the irrigation clip is not persuasive. As disclosed in Diamond the irrigation clip (16) includes a bore that allows the passage of an irrigation tube (12), wherein the bore aligns the irrigation tube and nozzle relative to the surgical instrument. The nozzle is aligned to provide fluid to the end of the surgical instrument, therefore the bore of the clips would be designed to inhibit rotational and axial movement of the irrigation tubing and nozzle in order to keep providing fluid to the end of the surgical instrument. Therefore, the Diamond reference discloses the limitations of the claims as presented.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775